 MARBLE CONTRACTORS' ASSOCIATION OF ALLEGHENY COUNTY 217partments; and (4) that in any event the continuous process type ofoperation at this plant mitigates against separate units.We do not agree that either the degree of integration in this indus-try or the history of collective bargaining on a broader basis neces-sarily precludes the establishment of separate craft units.'As indi-cated above, electricians at this plant are presently represented in aseparate craft unit.However, the Board has consistently refused tosever multicraft or departmental groups from a preexisting produc-tion and maintenance unit.4Accordingly, assuming without deter-mining that the employees sought to be represented are craft in char-acter, we find, in view of the request for the inclusion of employeesfrom unrelated crafts, that the proposed unit is multicraft and there-fore inappropriate.We shall, therefore, dismiss the petition.OrderIT IS HEREBY ORDEREDthat the petition filed hereinbe, andit herebyis, dismissed.3 United States Pipe & Foundry Company,87 NLRB 115.* SeeWestinghouse Electric Corporation,96 NLRB 1128.MARBLE CONTRACTORS' ASSOCIATION OF ALLEGHENY COUNTY ANDVICINITY, ET AL.'andUNITED STONE AND ALLIED PRODUCTS WORKERSof AMERICA, CIO, PETITIONER.Case No. 6-RC-1027.May 20,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before William A. McGowan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed..Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.21In addition to the Association,the following members of the Association are parties tothis proceeding:Nick Battista,d/b/a Nick Battista Marble Works;Louis Battista, d/b/aLouis Battista Marble Works ; Pittsburgh Marble Company ; Ramps, Marble& TileCompany,Inc. ; RaymondVolpatt;and Angela E. Chirichigno,d/b/a Columbia Marble Company.1 International Association of Marble,Slate and Stone Polishers,Rubbers and Sawyers,Tile and Marble Setters Helpers and Terrazzo Workers Helpers,ALP, hereintermed theIntervenor,was permitted to intervene on the basis of an adequate showing of interest.99 NLRB No. 49. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks an association-wide unit of all shop or in-side employees at the Employer's Pittsburgh, Pennsylvania, opera-tions.Although the Employer and the Intervenor agree as to theassociation-wide scope of the unit, they would also include in theunit all outside employees, other than marble setters.The Employer companies are engaged in manufacturing, selling,and installing marble and similar products.Their employees fallwithin 2 general groups : (1) About 32 inside workers, classified assawyers, rubbing bed operators, machine polishers, hand polishers,and laborers, who prepare and process the marble into products suchas sills, mantels, and the like; and (2) outside workers, consisting ofabout 16 marble setters and 17 helpers and apprentices, who performvarious types of marble installation work.The inside and outside workers perform essentially different typesof work under separate immediate supervision. Interchange is limitedto slack periods, when usually the lesser skilled employees of one groupassist the other group, and to times when marble setter apprenticeswork inside during a portion of their apprenticeship.The duties ofthe inside employees are generally confined to the shop, while thoseof the outside employees are usually performed at the installationsite.Bargaining for the marble setters, whom the parties agree should beexcluded, and the other outside employees, has been conducted on abasis separate from the inside employees for many years .3On June-23, 1950, following the Board decision inColumbia Marble Company,89 NLRB 1482, in which the composition of the unit was agreed to bythe parties, the Intervenor, which won the election, was certified asbargaining representative of theinsideemployees .4However, nobargaining agreement was executed covering these employees 5Under all the circumstances, including the separate bargaininghistory covering the outside employees and the essentially differentnature of their work, we believe that the interests of the inside em-ployees are divergent from those of the outside workers and we shallexclude the latter employees from the unit .6' Local33, Stone and Marble, Terrazzo and Tuck Pointers Union, Bricklayers,Masons &Plasterers'International Union of America,AFL, hasrepresented the marble setters, andthe Intervenor has represented the apprentices and helpers.4 The Employer's witness testified that there has been no change in the Employer's methodof operations since the Board decision in theColumbia Marble Companycase,supra.' On April 16,1951,Local 14 ofthe Intervenor submitted a contract to the Employercovering all the Employer's employees, but the agreement was never signed. Separatebargainingfor theoutside employees continuedthereafter.' SeeYork Corporation,87 NLRB 613. AlsoseeMcCann Steel Company,94 NLRBNo. 65. POTOMAC ELECTRIC POWERCOMPANY219Accordingly, we find that all inside employees at the Employer'sPittburgh, Pennsylvania; operations, excluding office, clerical, pro-fessional, and outside employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text'of Direction of Election omitted from publication in thisvolume.]POTOMACELECTRICPOWER COMPANYandCLIFFORDW. SCHMITz, JR.,PETITIONER,andELECTRIC UTILITIES UNION OF WASHINGTON, D. C.11Case No. 5-RD-66.May 00, 1959Decision and Direction of ElectionUpon a petition for decertification duly filed under Section 9 (c) ofthe National Labor Relations Act, a hearing was held before David C.Sachs, hearing officer.The hearing officer's rulings made at the hear-ing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.The Union, alabor organization, is the currently recognized representative of theemployees in question.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4. 'The Petitioner seeks to have the Union decertified as the bar-gaining representative of all engineer A's, assistantengineers, juniorengineers, cost engineer A's, assistant cost engineers, junior costengineers, and engineer-surveyor.The Petitioner contends, and theUnion denies, that employees in the above categories are professionalemployees within the meaning of Section 2 (12) of the Act, and thatsuch employees together constitute an appropriate unit separate fromthe unit covered by the Union's contract with the Employer? TheEmployer takes no position in this matter.IThe name of the Union appears as amended at the hearing.2There is no contention that the contract constitutes a bar to this proceeding.99 NLRB No. 29.r